Citation Nr: 0012092	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-19 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left shoulder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1998 and April 1999 rating decisions.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is right-handed.  

3.  The veteran's arthritis of the left shoulder is currently 
manifested by limitation of flexion to 90 degrees with pain 
on motion.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
arthritis of the left shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 
Codes 5003, 5010, 5201 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected arthritis of the left shoulder.  That is, 
he has presented a claim that is plausible.  Cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
I am also satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disability in accordance with the applicable rating 
code.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for arthritis of the left shoulder in a June 1953 rating 
decision.  A 10 percent rating was assigned.  By an April 
1999 rating decision, the hearing officer increased the 
disability rating for arthritis of the left shoulder from a 
10 percent to a 20 percent rating.  The effective date of the 
increase was June 15, 1998, the date of the reopened claim.  

The veteran contends that he has not been able to work due to 
pain in the left shoulder.  He reports that he is a paper 
hanger by trade and has been out of work for 5 years.  

In addition, the veteran provided testimony in an RO hearing 
conducted at the RO in January 1999.  At that time, the 
veteran testified that he was unable to use his arm to the 
fullest extent.  He reported that he was unable to extend his 
left arm over his head without the arm popping out of joint 
and producing excruciating pain.  He reported that he was 
unable to move his arm from side to side without problems and 
could not hold his arm horizontally to work, without it 
becoming "paralyzed".  Often, it would take about a day for 
him to regain use in the left arm.  In addition, the veteran 
testified that he had not been able to climb a ladder since 
1993.  At that time, he was on a ladder and reached farther 
than he should have.  As he reached with his left arm to keep 
from falling, he discovered that he had no strength in the 
arm at all.  In essence, he has reported that for the purpose 
of his previous employment as a paper hanger, his left arm 
was useless.  "[I]t is almost like not having a[n] arm at 
all."  

The report of an August 1998 VA examination shows that the 
veteran complained of increased pain that was present all day 
and was intensified with any activity causing stress or 
strain in the left shoulder area.  In addition, he reported 
that he had diffuse numbness and tingling intermittently.  
Also, he stated that he had a feeling of weakness in grasping 
and experienced locking in the shoulder that had become an 
increasing hindrance in his daily activities.  

At the March 1999 VA examination, the veteran described 
having problems with lifting and carrying objects.  The 
veteran reported with respect to the shoulder, "I feel like 
the joint is going to come off".  However, he denied having 
any dislocations.  

As noted above, the veteran was assigned a 20 percent rating 
under Diagnostic Codes 5010-5201 for traumatic arthritis of 
the left shoulder.  Traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  

Degenerative arthritis established by X-ray evidence will be 
rated on the basis of limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.  In the veteran's case, X-ray 
examination conducted in conjunction with the March 1999 
examination showed that the left shoulder had moderate 
degenerative changes at the glenohumeral and 
acromioclavicular joints.  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, as in the veteran's case, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

A full range of motion in the shoulder is indicated by 
flexion from 0 to 180 degrees, abduction from 0 to 180 
degrees external rotation from 0 to 90 degrees and internal 
rotation from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate 
I.  As will be discussed below, the veteran has limitation of 
motion that would be considered compensable in degree under 
the appropriate diagnostic code.  This would account for the 
current rating of 20 percent.  

Turning to the appropriate code provision, I find that 
minimum evaluation of 20 percent is warranted for limitation 
of arm motion at shoulder level.  The next higher evaluation 
of 30 percent requires limitation of arm motion to midway 
between the side and the shoulder level for a dominant or 
major shoulder and limited to within 25 degrees of the side 
for a nondominant or minor shoulder.  38 C.F.R. § 4.71a, Code 
5201.  

Under 38 C.F.R. § 4.69, handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  The injured hand, or the most severely 
injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  Id.  This 
regulation was revised in 1997, prior to the submission of 
the veteran's claim in June 1998.  See 62 Fed. Reg. 30,239 
(1997).  Consequently, this version of the law applies in the 
instant case.  At the time of the March 1999 VA examination, 
the veteran reported that he is right-handed.  Thus, service 
connected disability involves the nondominant or minor 
shoulder.  

To obtain the next higher evaluation, the veteran must show 
that he has motion limited to 25 degrees from the side.  The 
veteran does not prevail on the basis of limitation of 
motion.  In the veteran's case, the March 1999 VA examination 
shows that range of motion studies showed that the veteran 
had forward flexion to 90 degrees, abduction to 70 degrees, 
internal and external rotation to 60 degrees with severe pain 
and a burning sensation in the left shoulder in the 
acromioclavicular area.  Passive range of motion was 
characterized as 90 degrees of forward flexion, 80 degrees of 
abduction and 70 degrees of internal and external rotation.  

Moreover, the veteran has not demonstrated the functional 
loss due to pain that would be equivalent to an evaluation in 
excess of the current schedular rating of 20 percent rating.  
38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. 
App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The veteran demonstrated pain on motion in the left shoulder.  
At the August 1998 examination the veteran was observed to 
hold his left shoulder about one inch below the normal level 
due to pain.  At the March 1999 VA examination, complaints of 
severe pain and a burning sensation were recorded with 
movement in all directions.  

In addition, there was marked weakness in internal and 
external rotation detected at the VA joints examination in 
August 1998.  Muscle strength was calculated at 2/5, and the 
existence of  rotation cuff tear or impingement was 
considered. At the March 1999 examination, the veteran 
declined EMG studies to evaluate his complaints of radiation 
of pain, decreased grip, decreased sensation and weakness in 
the left upper extremity.  Incidentally, I note that the 
veteran has a diagnosis of a C7-C8 radiculopathy, as 
reflected in an April 1998 VA outpatient report.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
Although some of these conditions including weakness are 
indicated, there is not clinical evidence that these 
complaints are associated with service-connected disability.  

The Board, however, does acknowledge pain as being the 
predominant feature of the veteran's service-connected 
disability picture.  The veteran's is able to reach to 
shoulder level, inasmuch as flexion is to 90 degrees.  Pain 
is not shown to limit the veteran's motion to such an extent 
that effectively functioning is restricted to within 25 
degrees of the side.  Thus, functional loss due to pain is 
not productive of disability more nearly approximating the 
next higher evaluation.  In view of the foregoing, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for traumatic arthritis of the left 
shoulder.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalizations.  Moreover, while 
the veteran has indicated that he experienced some difficulty 
with his employment due to shoulder disability, he has not 
demonstrated marked interference of his employment.  I note 
that the veteran has reported that he can no longer pursue 
his former vocation as a paper hanger because of his service-
connected disability.  In this regard, I note that an 
evaluation of 20 percent is of itself a recognition of a 
degree of impairment of loss of earning capacity and 
impairment of daily activities including employment.  
38 C.F.R. § 4.10.  In view of the foregoing, there is no 
exceptional disability picture presented in the veteran's 
case that would require consideration of a an extraschedular 
rating.  



ORDER

An increased rating for traumatic arthritis of the left 
shoulder is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

